Citation Nr: 1136350	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant fibrous histiosarcoma with lymph node metastases.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to October 1976.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2006 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for malignant fibrous histiocytoma and remanded the matter to the RO for additional evidentiary development.  In an October 2007 decision, the Board denied service connection for malignant fibrous histiosarcoma with lymph node metastases.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in July 2008, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for remand.  In an August 2008 order, the Court granted the motion, vacated the Board's October 2007 decision, and remanded the matter to the Board.

In November 2008, September 2010, and March 2011, the Board remanded the matter to the RO for additional evidentiary development, as directed by the Court's August 2008 order.  As set forth in more detail below, another remand of this matter is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant seeks service connection for malignant fibrous histiosarcoma, a soft tissue sarcoma, which he contends is causally related to his exposure to environmental hazards during service, including Agent Orange and/or various other toxins.  

As set forth in detail in the Board's March 2011 remand, VA has undertaken extensive evidentiary development efforts in connection with the appellant's claim.  The record shows that VA has met its duty to assist with respect to the appellant's claim of service connection for malignant fibrous histiosarcoma, based on exposure to Agent Orange.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  

The appellant, however, has also contended that two of his former duty stations, McGuire Air Force Base in New Jersey and Chanute Air Force Base in Illinois, were contaminated with numerous toxins in addition to Agent Orange, including hydrazine, nuclear waste, and pesticides.  He maintains that his malignant fibrous histiosarcoma is causally related to his exposure to these toxins.  

In light of these contentions, in April 2011, the RO contacted the U.S. Army & Joint Services Records Research Center (JSSRC) and requested a determination as to whether the appellant had been exposed to environmental toxins other than Agent Orange while stationed at Chanute Air Force Base and McGuire Air Force Base.  Later that month, JSSRC responded that such a request was outside their purview and suggested that the RO contact other potential sources for the requested information, including the U.S. Air Force and the Environmental Protection Agency (EPA).

The RO thereafter contacted the U.S. Air Force and requested information regarding the appellant's claimed exposure to environmental toxins at Chanute and McGuire Air Force Bases.  In June 2011, the U.S. Air Force Office of the Surgeon General responded that a review of Air Force records and published Public Health Assessments from the Agency for Toxic Substances and Disease Registry revealed no information establishing that the appellant had been exposed to radiation, nuclear waste, pesticides, hydrazine, or other volatile organic compounds while stationed at Chanute or McGuire Air Force Bases.  

Despite the negative response from the U.S. Air Force, the record on appeal contains no indication that the RO contacted the EPA, the other potential source of information identified by JSSRC.  This has not escaped the attention of the appellant's representative, who requested a remand of this matter for the purpose of pursuing this potential avenue of information.  See August 2011 Informal Hearing Presentation.  

The duty to assist requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim, including relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c) (2010).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2010).  

In view of the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Environmental Protection Agency (EPA) for the purpose of inquiring whether the agency possesses any information indicating that the appellant was exposed to environmental toxins other than Agent Orange while stationed at Chanute Air Force Base in Illinois from February to March 1973, and at McGuire Air Force Base in New Jersey from March 1973 to October 1976.

2.  After conducting any additional development deemed necessary based on the response received from EPA, the RO should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



